ORDER

PER CURIAM.
A jury convicted defendant of first degree burglary, § 569.160, RSMo 1994, second degree assault, § 565.060, RSMo 1994, kidnapping, § 565.110, RSMo 1994, and rape, § 566.030, RSMo 1992. The trial court sentenced him to fifteen years for rape and six years for burglary, consecutively. It also imposed concurrent sentences of seven years for assault and six years for kidnapping.
Defendant filed a Rule 29.15 motion, which the trial court denied. On appeal, he l’aises seven points.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).